On August 27,2013, the Defendant was sentenced for Count I: Assault with a Bodily Fluid, a misdemeanor, in violation of Section 45-5-214, MCA (2011); committed to the Montana State Prison for a term of One (1) year. The sentence shall run consecutive to any sentence the Defendant is now serving. The Defendant shall not receive any credit for time served as he was incarcerated and serving time on an underlying sentence the entire time this case was pending and was not bondable; other terms and conditions given August 27, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brook Perkins, third year law student under the supervision of Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
*90DATED this 12th day of December, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.